Citation Nr: 0728630	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active military service from February 1952 to April 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In April 2006, the appellant testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to nonservice-connected death 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 28, 2006, prior to the promulgation of a decision in 
the appeal, the appellant notified VA in a video conference 
hearing before the undersigned acting Veterans Law Judge that 
she wished to withdraw her appeal with respect to the issue 
of entitlement to accrued benefits.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue involving entitlement to 
accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(a), (b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing and in writing at any time before the Board 
promulgates a decision. 38 C.F.R. 
§§ 20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204 (a).

At the veteran's video conference hearing before the 
undersigned acting Veterans Law Judge in April 2006, the 
appellant withdrew her appeal with respect to the issue of 
entitlement to accrued benefits.  As the appellant has 
withdrawn her appeal with respect to this issue prior to the 
Board issuing a decision on the merits of the claim, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review this appellate 
issue and it is dismissed.


ORDER

The appeal as to the claim of entitlement to accrued benefits 
is dismissed.


REMAND

With respect to the issue of entitlement to nonservice-
connected death pension benefits, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), 
which imposes obligations on VA in terms of its duties to 
notify and assist claimants.  A review of the claims file 
reveals that the appellant has not been properly notified of 
the provisions of the VCAA.  Therefore, it is apparent that 
the Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the appellant of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the appellant is expected to provide.  
The appellant should also be advised to 
provide any evidence in her possession 
that pertains to the claim.  In addition, 
the appellant should be informed of how 
effective dates are assigned.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


